Herlihy, P. J.
(concurring in part and dissenting in part). We concur in so much of the majority decision as affirms the board on the question of liability of the Special Disability Fund. However, we disagree with the conclusion that the board erred in affirming the continuance of payments at a total disability rate as directed by the Referee at the hearing on September 23, 1971. The hoard affirmed the Referee’s finding of a permanent partial disability and, in accordance with the history of the case as is more fully set forth *628hereinafter, properly directed that the matter be restored to the Referee calendar in accordance with the Referee’s prior direction. It is to be expected that if there is any substantial issue as to the proper rate of compensation, it will be resolved in the subsequent proceedings at the Referee level and in accordance with established board procedures. The record reveals that on November 13, 1969 the appellant stipulated to payments due the claimant based on total disability and that thereafter on October 8, 1970 the appellant stipulated that the only issue was that of liability pursuant to subdivision 8 of section 15 of the Workmen’s Compensation Law. The record' further discloses that as of the Referee’s decision in December of 1971 the appellant had clearly abandoned any claim that the rate was too high. It had been agreed by the appellant at the Referee’s hearing on September 23, 1971 that if it wished to object to the rate subsequent to August or as a result of the testimony adduced at the September hearing, the appellant should file a form C-8 to raise an issue as to the correctness of the rate. This the appellant failed to do and at the September hearing the Referee, in accordance with the express request of the appellant, directed that payment continue at the total disability rate. The appellant in its application for review agreeing that the claimant was not present pursuant to the agreement of all of the parties stated: “In the light of this unusual situation we submit that it would be appropriate to restore the case to the referee’s calendar for him to determine in the presence of the parties the proper disability rate. However, we also respectfully submit that the rate , established is patently erroneous and that, therefore, it should be reversed.” The board found in its decision of June 22, 1972: “ The Panel further finds, based on the probative medical evidence, that subsequent to March 18, 1971 claimant was totally disabled from performing her regular work as a telephone operator.” The decision should be affirmed.